 

EXHIBIT 10.3
 
 
 
 
 
 
 
 
 
MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
 
 
 
 
 
 
 
 
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
 
 
 
 
 
 
 
 
 
 
EFFECTIVE: June 1, 2010
EXPIRATION: June 1, 2011

 

--------------------------------------------------------------------------------

 

 
MULTIPLE LINE PER RISK EXCESS OF LOSS REINSURANCE AGREEMENT
 
ARTICLE
DESCRIPTION
PAGE
 
 
 
1
BUSINESS COVERED
1
 
2
COVER
1
 
3
TERM
2
 
4
TERRITORY
3
 
5
EXCLUSIONS
3
 
6
DEFINITIONS
4
 
7
NET RETAINED LINES
7
 
8
PREMIUM
7
 
9
REINSTATEMENT
8
 
10
NOTICE OF LOSS AND LOSS SETTLEMENTS
8
 
11
SALVAGE AND SUBROGATION
8
 
12
OFFSET
9
 
13
UNAUTHORIZED REINSURANCE
9
 
14
TAXES
10
 
15
CURRENCY
11
 
16
DELAY, OMISSION OR ERROR
11
 
17
ACCESS TO RECORDS
11
 
18
ARBITRATION
11
 
19
SERVICE OF SUIT
12
 
20
INSOLVENCY
13
 
21
THIRD PARTY RIGHTS
13
 
22
SEVERABILITY
13
 
23
CONFIDENTIALITY
14
 
24
ENTIRE AGREEMENT
14
 
25
CHOICE OF LAW AND JURISDICTION
14
 
26
INTERMEDIARY
14
 
27
NOTICES AND MODE OF EXECUTION
14
 

 
Attachments:
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - USA
Terrorism Exclusion Clause (NMA2930B)

 

--------------------------------------------------------------------------------

 

 
MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
the subscribing reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of this Agreement
(hereinafter referred to collectively as the "Reinsurer")
 
 
ARTICLE 1 - BUSINESS COVERED
 
This Agreement shall cover losses occurring during the term of this Agreement
under policies, contracts and/or binders of insurance (hereinafter “Policies”),
in force at the effective date hereof or issued or renewed with effective dates
during the term of this Agreement by or on behalf of the Company, subject to the
terms, conditions and limitations hereinafter set forth and classified by the
Company as Property and Casualty Business, including but not limited to
Homeowners and Condominium Owners Policies, written in the State of Florida.
 
ARTICLE 2 - RETENTION AND LIMIT
 
SECTION A: PROPERTY
As respects a loss arising out of Property Business, the Reinsurer will be
liable in respect of each and every loss, each and every Risk, for the Ultimate
Net Loss over and above an initial Ultimate Net Loss of $1,000,000 each and
every loss, each and every Risk, subject to a limit of liability to the
Reinsurer of $1,700,000 each and every loss, each and every Risk and further
subject to a limit of liability to the Reinsurer of $1,700,000 each Loss
Occurrence.
 
SECTION B: PROPERTY AND CASUALTY COMBINED
As respects a loss arising out of a combination of Property Business and
Casualty Business, the Reinsurer will be liable in respect of each and every
Loss Occurrence, irrespective of the number and kinds of insureds or Policies in
respect of Casualty Business, and each and every risk, in respect of Property
Business, for the Ultimate Net Loss over and above an initial Ultimate Net loss
of $1,000,000 each and every Loss Occurrence, subject to a limit of liability to
the Reinsurer of $2,200,000 each and every Loss Occurrence.
 
In the event of a combined Property and Casualty Loss under Section B., for
purposes of this Agreement, Casualty losses will be included as Ultimate Net
Loss but only within the Company's retention and will not be recoverable
hereunder.
 
It is warranted for purposes of this Agreement that the maximum Policy limit as
respects Casualty Business is $500,000. Any amounts greater than this maximum
limit will be reinsured elsewhere or so deemed.
 
The Company shall be the sole judge as to what constitutes one risk.
 
ARTICLE 3- TERM
 
This Agreement shall become effective at 12:01 a.m., Local Standard Time at the
location of the risk, June 1, 2010, and shall apply to losses arising out of
Loss Occurrences commencing at or after that time and date, and shall remain in
full force and effect until 12:01 a.m., Local Standard Time at the location of
the risk, June 1, 2011.
 
In the event that this Agreement is not renewed, and at the Company's option,
run-off coverage shall be provided for all Policies in force at the date of
non-renewal until their natural expiry date. Should the Company elect to
purchase such run-off coverage, the premium for this run-off period shall be
calculated in accordance with the PREMIUM ARTICLE.
 
Furthermore, with effect from 12:01 a.m., Local Standard Time at the location of
the risk, June 1, 2010, the Company may terminate or reduce a subscribing
reinsurer's percentage share in this Agreement at any time by giving prior
written notice to the subscribing reinsurer by certified mail in the event of
any of the following:
1.    
The subscribing reinsurer's policyholders' surplus falls by 20% or more from the
inception of this Agreement; or
2.    
A State Insurance Department or other legal authority orders the subscribing
reinsurer to ceasing writing business;
3.    
The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or
4.    
The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer's operations previously; or
5.    
The subscribing reinsurer's A.M. Best or Standard and Poor's rating is
downgraded below A- or by two grades at one time, namely A++ to A or A+ to A-;
or
6.    
The subscribing reinsurer ceases assuming new and renewal property treaty
reinsurance business.
 
In the event the Company terminates or reduces a subscribing reinsurer's
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses occurring on or after the date of the written
notice to the subscribing reinsurer, and the premium due to the subscribing
reinsurer for any reduced percentage share for the Agreement Year will be
reduced on a pro rata basis for the portion of the Agreement Year which is
unexpired as of that date. Any return premium owed by the subscribing reinsurer
in accordance with such a termination or reduction shall be payable as promptly
as possible but no later than 30 days following the effective date of reduction
or termination. If a loss has been paid under this Agreement or a subscribing
reinsurer's share is terminated after November 30, 2010, then no such return
premium shall be made.
 
Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.
 
ARTICLE 4 - TERRITORY
 
This Agreement shall follow the territorial limits of the Company's original
Policies.
 
ARTICLE 5 - EXCLUSIONS
 
This Agreement does not apply to and specifically excludes the following:
 
A. All excess of loss reinsurance assumed by the Company.
B. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except as respects the following:
1. Agency reinsurance where the Policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date;
2. Reinsurance assumed as a result of the depopulation of the Florida
Residential Property and Casualty Joint Underwriting Association and/or any
reinsurance assumed from private carriers as a result of depopulations.
C. Financial guarantee and/or insolvency business.
D. Third party liability and medical payments business, unless written as part
of a Homeowners/Condominium Policy.
E. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.
F. All Accident and Health, Fidelity, Surety, Boiler and Machinery, Workers'
Compensation and Credit business,
G. All Ocean Marine business.
H. Flood and/or earthquake when written as such.
I. Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:
1. Flood, surface water, waves, tidal water or tidal waves, overflow of streams
or other bodies of water or spray from any of the foregoing, all whether
wind-driven or not, except when covering property in transit; or
2. Earthquake, landslide, subsidence or other earth movement or volcanic
eruption, except when covering property in transit.
J. Mortgage Impairment insurances and similar kinds of insurances, however
styled.
K. All Automobile Business.
L. War Risks in accordance with the War exclusion clause of the original
Policies.
M. Loss and/or Damage and/or Costs and/or Expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude any payment of the cost of
removal of debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company's property loss under the
applicable original Policy.
N. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause - Physical
Damage Reinsurance" attached to and forming part of this Agreement.
O. All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.
P Terrorism, in accordance with NMA2930b, attached hereto.
Q. Any loss, costs or expense arising directly or indirectly related to lead
based paint.
 
ARTICLE 6 - DEFINITIONS
 
A. The term “Ultimate Net Loss” as used herein is defined as the sum or sums
(including 90% of any Extra Contractual Obligations, 90% of any Loss In Excess
of Policy Limits, and any Loss Adjustment Expenses as hereinafter defined) paid
or payable by the Company in settlement of claims and in satisfaction of
judgments rendered on account of such claims, after deduction of all salvage,
all recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Agreement are not recoverable until the Company's Ultimate Net Loss has
been ascertained.
B. With respect to Property Business, the term “Loss Occurrence” shall mean the
sum of all individual losses directly occasioned by any one disaster, accident
or loss or series of disasters, accidents or losses arising out of one event
which occurs within the area of one state of the United States or province of
Canada and states or provinces contiguous thereto and to one another. However,
the duration and extent of any one Loss Occurrence shall be limited to all
individual losses sustained by the Company occurring during any period of 168
consecutive hours arising out of and directly occasioned by the same event
except that the term Loss Occurrence shall be further defined as follows:
(i)    
As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.
(ii)    
As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured's premises by
strikers, provided such occupation commenced during the aforesaid period.
(iii)    
As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's Loss Occurrence.
(iv) As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's Loss Occurrence.
For all Loss Occurrences, other than (ii) above, the Company may choose the date
and time when any such period of consecutive hours commences provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any Loss Occurrence referred to in
sub-paragraph (i) above where only one such period of 96 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.
As respects those Loss Occurrences referred to in (ii) above, if the disaster,
accident or loss occasioned by the event is of greater duration than 72
consecutive hours, then the Company may divide that disaster, accident or loss
into two or more Loss Occurrences provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.
No individual losses occasioned by an event that would be covered by 96 hours
clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.
 
Losses directly or indirectly occasioned by:
(i)    
loss of, alteration of, or damage to
or
(ii)    
a reduction in the functionality, availability or operation of a computer
system, hardware, program, software, data, information repository, microchip,
integrated circuit or similar device in computer equipment or non-computer
equipment, whether the property of the policyholder of the Company or not, do
not in and of themselves constitute an event unless arising out of one or more
of the following perils:
 
fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.
C. With respect to Casualty Business, the term “Loss Occurrence” as used in this
Agreement shall mean each accident, casualty, disaster or loss, or series of
accidents, casualties, disasters or losses, arising out of or caused by one
event.
D. The terms “Loss In Excess of Policy Limits” and “Extra Contractual
Obligations” as used herein shall be defined as follows:
1. “Loss In Excess of Policy Limits” shall mean any amount paid or payable by
the Company in excess of its Policy limits, but otherwise within the terms of
its Policy, as a result of an action against it by its insured or its insured's
assignee to recover damages the insured is legally obligated to pay because of
the Company's alleged or actual negligence or bad faith in rejecting a
settlement within Policy limits, or in discharging its duty to defend or prepare
the defense in the trial of an action against its insured, or in discharging its
duty to prepare or prosecute an appeal consequent upon such an action.
2. “Extra Contractual Obligations” shall mean any punitive, exemplary,
compensatory or consequential damages, other than Loss In Excess of Policy
Limits, paid or payable by the Company as a result of an action against it by
its insured or its insured's assignee, which action alleges negligence or bad
faith on the part of the Company in handling a claim under a policy subject to
this Agreement.
An Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
Policy
Notwithstanding anything stated herein, this Agreement shall not apply to any
Loss In Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense, settlement of any claim covered hereunder.
Savings Clause (Applicable only if the Reinsurer is domiciled in the State of
New York): In no event shall coverage be provided to the extent that such
coverage is not permitted under New York law.
E. The term “Loss Adjustment Expense” as used herein shall mean expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of specific claims, regardless of how such expenses are
classified for statutory reporting purposes. Loss Adjustment Expense shall
include, but not be limited to, interest on judgments, expenses of outside
adjusters, and a pro rata share of the salaries and expenses of the Company's
field employees according to the time occupied adjusting such losses and
expenses of the Company's officials incurred in connection with the losses, but
excluding salaries of the Company's officials and any normal overhead charges,
and excluding Declaratory Judgment Expenses or other legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto.
F. The term “Declaratory Judgment Expense” as used herein shall mean the
Company's own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Company's defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Agreement, regardless of whether the declaratory
judgment action is considered successful or unsuccessful. Any Declaratory
Judgment Expense will be deemed to have been incurred by the Company on the date
of the original loss, if any, giving rise to the declaratory judgment action.
G. The term “Gross Net Earned Premium Income” as used herein shall mean gross
premiums earned during the period less cancellations and return premiums and
less premiums paid for reinsurance, recoveries under which shall inure to the
benefit of Reinsurers hereon.
H. The term “Agreement Year” as used herein shall be defined as the period from
12:01 a.m., Local Standard Time at the location of the risk, June 1, 2010, until
12:01 a.m., Local Standard Time at the location of the risk, June 1, 2011.
However, if this Agreement is terminated, Agreement Year as used herein shall
mean the period from 12:01 a.m., Local Standard Time at the location of the
risk, June 1, 2010 through the effective date of termination.
 
ARTICLE 7- NET RETAINED LINES
 
This Agreement applies only to that portion of any insurances or reinsurances
covered by this Agreement which the Company retains net for its own account
(prior to deduction of any underlying reinsurance), and in calculating the
amount of any loss hereunder and also in computing the amount in excess of which
this Agreement attaches, only loss or losses in respect of that portion of any
insurances or reinsurances which the Company retains net for its own account
shall be included.
 
It is understood and agreed that the amount of the Reinsurer's liability
hereunder in respect of any loss or losses shall not be increased by reason of
the inability of the Company to collect from any other reinsurers, whether
specific or general, any amounts which may have become due from them, whether
such inability arises from the insolvency of such other reinsurers or otherwise.
 
ARTICLE 8 - PREMIUM
 
An annual deposit premium of $__________ shall be payable to Reinsurer in four
equal quarterly installments of $__________ at July 1, and October 1, 2010, and
January 1, and April 1, 2011.
 
As soon as practicable following the expiration of this Agreement, the Company
will calculate a premium at a rate of _____% of the Gross Net Earned Premium
Income.
 
Should the premium so calculated exceed the deposit premium paid in accordance
with the paragraphs above, the Company will immediately pay the Reinsurer the
difference. Should the calculated premium be less than the deposit premium, the
Reinsurer shall immediately return the difference, subject to a minimum premium
of $__________.
 
Should the Company elect to purchase run-off coverage in accordance with the
TERM ARTICLE for business in force at the date of expiration or termination of
this Agreement, it shall remit premium monthly at the rate above applied to its
Gross Net Earned Premium Income within 30 days following each month.
 
ARTICLE 9 - REINSTATEMENT
 
(Applicable only to SECTION A: PROPERTY of the RETENTION AND LIMIT ARTICLE.)
 
In the event all or any portion of the reinsurance hereunder is exhausted by
loss, the amount so exhausted shall be reinstated immediately from the time the
Loss Occurrence commences. For each amount of limit reinstated, the Company
agrees to pay the Reinsurer an additional premium calculated at pro rata of 50%
of the Reinsurer's premium, being pro rata only as to the fraction of the face
value of this Agreement (i.e., the fraction of $1,700,000) so reinstated.
Nevertheless, the Reinsurer's liability for losses hereunder shall never exceed
$1,700,000 in respect of each and every Loss, each and every Risk, and shall be
further limited to $3,400,000 in all during the term of this Agreement.
 
If the total premium earned hereon is unknown at the time of the calculation of
the reinstatement premium, it will be provisionally calculated based upon the
annual deposit premium and will be finalized once the total ceded earned premium
hereon - exclusive of reinstatement premium - is determined.
 
ARTICLE 10 - NOTICE OF LOSS AND LOSS SETTLEMENTS
 
The Company shall notify the Reinsurer promptly of all claims which, in the
opinion of the Company, may involve the Reinsurer, and of all subsequent
developments regarding these claims which may materially affect the position of
the Reinsurer. The notification shall be made in the form of a report, submitted
no less frequently than on a quarterly basis, that details losses paid and the
expected Ultimate Net Losses for each claim related to a Loss Occurrence subject
to this Agreement.
 
All loss settlements made by the Company, provided they are within the terms of
the Company's original Policies and of this Agreement, shall be binding upon
Reinsurer, and amounts falling to the share of Reinsurer shall be payable
without delay upon reasonable evidence of the amount being given by the Company.
 
ARTICLE 11 - SALVAGE AND SUBROGATION (BRMA 47E)
 
The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.
 
ARTICLE 12 - OFFSET (BRMA 36C)
 
The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.
 
ARTICLE 13 - UNAUTHORIZED REINSURANCE
 
(Applies only to a Reinsurer who does not qualify for full credit with any
insurance regulatory authority having jurisdiction over the Company's reserves.)
 
As regards Policies or bonds issued by the Company coming within the scope of
this Agreement, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. The Reinsurer hereby agrees to fund such
reserves in respect of unearned premium (including but not limited to, the
unearned portion of any deposit premium installment), known outstanding losses
that have been reported to the Reinsurer and allocated Loss Adjustment Expense
relating thereto, and losses and allocated Loss Adjustment Expense paid by the
Company but not recovered from the Reinsurer, including all case reserves plus
any reasonable amount estimated to be unreported from known Loss Occurrences as
shown in the statement prepared by the Company (hereinafter referred to as
"Reinsurer's Obligations") by funds withheld, cash advances or a Letter of
Credit. The Reinsurer shall have the option of determining the method of funding
provided it is acceptable to the insurance regulatory authorities having
jurisdiction over the Company's reserves.
 
When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company's reserves in an
amount equal to the Reinsurer's proportion of said reserves. Such Letter of
Credit shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 30 days (60 days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit extended for any additional period.
 
The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Agreement may be drawn upon at any
time, notwithstanding any other provision of this Agreement, and be utilized by
the Company or any successor, by operation of law, of the Company including,
without limitation, any liquidator, rehabilitator, receiver or conservator of
the Company for the following purposes, unless otherwise provided for in a
separate Trust Agreement:
 
(a) to reimburse the Company for the Reinsurer's Obligations, the payment of
which is due under the terms of this Agreement and which has not been otherwise
paid;
 
(b) to make refund of any sum which is in excess of the actual amount required
to pay the Reinsurer's Obligations under this Agreement;
 
(c) to fund an account with the Company for the Reinsurer's Obligations. Such
cash deposit shall be held in an interest bearing account separate from the
Company's other assets, and interest thereon not in excess of the prime rate
shall accrue to the benefit of the Reinsurer;
 
(d) to pay the Reinsurer's share of any other amounts the Company claims are due
under this Agreement.
 
In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.
 
The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.
 
At annual intervals, or more frequently as agreed but never more frequently than
quarterly, the Company shall prepare a specific statement of the Reinsurer's
Obligations, for the sole purpose of amending the Letter of Credit, in the
following manner:
 
(a) If the statement shows that the Reinsurer's Obligations exceed the balance
of credit as of the statement date, the Reinsurer shall, within 30 days after
receipt of notice of such excess, secure delivery to the Company of an amendment
to the Letter of Credit increasing the amount of credit by the amount of such
difference.
 
(b) If, however, the statement shows that the Reinsurer's Obligations are less
than the balance of credit as of the statement date, the Company shall, within
30 days after receipt of written request from the Reinsurer, release such excess
credit by agreeing to secure an amendment to the Letter of Credit reducing the
amount of credit available by the amount of such excess credit.
 
ARTICLE 14 - TAXES
 
The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.
 
Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd's London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.
 
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.
 
In the event of any return of premium becoming due hereunder, the Reinsurer will
deduct the applicable percentage from the return premium payable hereon, and the
Company or its agent should take steps to recover the Tax from the United States
Government.
 
ARTICLE 15 - CURRENCY
 
The currency to be used for all purposes of this Agreement shall be United
States of America currency.
 
ARTICLE 16 - DELAY, OMISSION OR ERROR
 
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such delay, omission or
error is rectified upon discovery.
 
ARTICLE 17 - ACCESS TO RECORDS
 
The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files ("Records") relating to business reinsured
under this Agreement during regular business hours after giving five working
days' prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration of this Agreement. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company, and the Company
shall have no right to reimbursement under this Agreement if it fails or refuses
to provide the access required by this Article other than by reason of the
Reinsurer's failure to pay.
 
ARTICLE 18 - ARBITRATION (BRMA 6J)
 
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.
 
Each party shall present its case to the Arbiters within thirty (30) days
following the date of appointment of the Umpire. The Arbiters shall consider
this Agreement as an honorable engagement rather than merely as a legal
obligation and they are relieved of all judicial formalities and may abstain
from following the strict rules of law. The decision of the Arbiters shall be
final and binding on both parties; but failing to agree, they shall call in the
Umpire and the decision of the majority shall be final and binding upon both
parties. Judgment upon the final decision of the Arbiters may be entered in any
court of competent jurisdiction.
 
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.
 
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.
 
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Agreement, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.
 
ARTICLE 19 - SERVICE OF SUIT
 
It is agreed that in the event of the failure of the Reinsurers hereon to pay
any amount claimed to be due hereunder, the Reinsurers hereon, at the request of
the Company, will submit to the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of Reinsurers' rights to commence an
action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to
another Court as permitted by the laws of the United States or of any State in
the United States. It is further agreed that service of process in such suit may
be made upon Messrs Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, and that in any suit instituted against any one of them upon this
Agreement, Reinsurers will abide by the final decision of such Court or of any
Appellate Court in the event of an appeal.
 
The above-named are authorized and directed to accept service of process on
behalf of Reinsurers in any such suit and/or upon the request of the Company to
give a written undertaking to the Company that they will enter a general
appearance upon the Reinsurers' behalf in the event such a suit shall be
instituted.
 
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefore, Reinsurers hereon hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
insurance (or reinsurance), and hereby designate the above-named as the person
to whom the said officer is authorized to mail such process or a true copy
thereof.
 
ARTICLE 20 - INSOLVENCY
 
In the event of the insolvency of the Company, the reinsurance under this
Agreement shall be payable by the Reinsurer to the Company or its liquidator,
receiver or statutory successor on the basis of the claims allowed under the
original Policy or Policies reinsured, without diminution because of the
insolvency of the Company, except as provided by Section 4118 (a)(1)(A) of the
New York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies, except (a) where this Agreement specifically
provides another payee for such insurance in the event of the insolvency of the
Company and (b) where a Reinsurer(s) subscribing a participation hereunder with
the consent of the original insured or insureds, has assumed such policy
obligations of the Company to such payees.
 
If the Company should become insolvent, then the liquidator, receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of any claim against the Company which is likely to produce a loss
under this Agreement within a reasonable time after such claim is filed in the
insolvency proceeding; during the pendency of such claim, the Reinsurer under
this Agreement may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
which the Reinsurer may deem available to the Company or its liquidator or
receiver or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to court approval, against the insolvent Company as
part of the expense of liquidation to the extent of the benefit which may accrue
to the Company solely as a result of the defense undertaken by the Reinsurer.
 
If those Reinsurers subscribing a majority participation in this Agreement elect
to interpose defense to a claim, the expense shall be apportioned in accordance
with the terms of this Agreement as though such expenses had been incurred by
the Company.
 
Should the Company go into liquidation or should a receiver be appointed, the
Reinsurer shall be entitled to deduct from any sums which may be due or may
become due to the Company under this Agreement, any sums which are due to the
Reinsurer by the Company under this Agreement and which are due at a fixed or
stated date, as well as any other sums due to the Reinsurer which are permitted
to be offset under applicable law.
 
ARTICLE 21 - THIRD PARTY RIGHTS (BRMA 52C)
 
This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement except as
expressly provided otherwise in the INSOLVENCY ARTICLE.
 
ARTICLE 22 - SEVERABILITY
 
If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.
 
ARTICLE 23 - CONFIDENTIALITY
 
For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information. Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party's current or proposed business.
 
ARTICLE 24 - ENTIRE AGREEMENT (BRMA 74B)
 
This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.
 
ARTICLE 25 - CHOICE OF LAW AND JURISDICTION
 
This Agreement shall be governed by the laws of the State of Florida and shall
be subject to the jurisdiction of the courts of the United States of America
(subject to the provisions of the SERVICE OF SUIT ARTICLE).
 
ARTICLE 26 - INTERMEDIARY
 
BMS Intermediaries Inc., is hereby recognized as the Intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc., 5005 LBJ Freeway, Suite 700, Dallas, Texas 75244. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed only to constitute
payment to the Company to the extent that such payments are actually received by
the Company.
 
ARTICLE 27 - NOTICES AND MODE OF EXECUTION
 
Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.
 
The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:
 
A.    
Paper documents with an original ink signature;
 
B.    
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or
 
C.    
Electronic records with an electronic signature made via an electronic agent. 
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.
 
This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.
 
 
Signed in St Petersburg, Florida, this _____ day of __________, 2010.
 
For and on behalf of the Company
 
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 

--------------------------------------------------------------------------------

 

 
NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL-DAMAGE - REINSURANCE - U.S.A.
 
1. This Contract does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.
 
2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Contract does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:
 
 I. Nuclear reactor power plants including all auxiliary property on the site,
or
 
II. Any other nuclear reactor, installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or
 
III. Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or
 
IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.
 
3. Without in any way restricting the operation of paragraphs (1) and (2)
hereof, this Contract does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate.
 
(a) where Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or
 
(b) where the said insurance contains a provision excluding coverage for damage
to property caused by or resulting from radioactive contamination, however
caused. However, on and after 1st January, 1960 this sub-paragraph (b) shall
only apply provided the said radioactive contamination exclusion provision has
been approved by the Governmental Authority having jurisdiction thereof.
 
4. Without in any way restricting the operation of paragraphs (1), (2) and (3)
hereof, this Contract does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.
 
5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.
 
6. The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.
 
7. Reassured to be sole judge of what constitutes:
 
 (a) substantial quantities, and
 
 (b) the extent of installation, plant or site.
 
Note - Without in any way restricting the operation of paragraph (I) hereof, it
is understood and agreed that
 
(a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.
 
(b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.
 
 
 
 
In accordance with NMA 1119 (12/12/57)

 

--------------------------------------------------------------------------------

 

 
TERRORISM EXCLUSION
Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost, or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.
An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:
(i) involves violence against one or more persons; or
(ii) involves damage to property; or
(iii) endangers life other than that of the person committing the action; or
(iv) creates a risk to health or safety of the public or a section of the
public; or
(v) is designed to interfere with or to disrupt an electronic system.
This reinsurance agreement also excludes loss, damage, cost, or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism.
Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this reinsurance agreement in respect only of personal lines this
reinsurance agreement will pay actual loss or damage (but not related cost or
expense) caused by any act of terrorism provided such act is not directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, or nuclear pollution or contamination.
19/12/01
NMA2930B

 

--------------------------------------------------------------------------------

 

 
INTERESTS AND LIABILITIES CONTRACT
 
in respect of the
 
MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2010
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
________________________________________
 
(hereinafter referred to as the "Subscribing Reinsurer")
 
 
It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective June 1, 2010, the
Subscribing Reinsurer subscribes a _____% share of the interests and liabilities
of the Reinsurer as set forth in the MULTIPLE LINE PER RISK EXCESS OF LOSS
REINSURANCE AGREEMENT.
 
The share(s) of the Subscribing Reinsurer in the interests and liabilities of
the Reinsurer in respect of the said Agreement shall be separate and apart from
the shares of the other reinsurers subscribing to the said Agreement, and the
interests and liabilities of the Subscribing Reinsurer shall not be joint with
those of the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.
 
 
IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interest
and Liabilities Contract to be executed by its duly authorized representative:
 
 
Signed in _______________, this _____ day of __________, 2010.
 
 
_________________________________
[REINSURER]

 

--------------------------------------------------------------------------------

 

 
ADDENDUM NO. 1
 
in respect of the
 
MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2010
(hereinafter referred to as the “Agreement”)
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
(hereinafter referred to as the "Company")
 
and
 
the subscribing reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of the Agreement
 
 
It is hereby understood and agreed that effective 12:01 a.m., Local Standard
Time at the location of the risk, July 1, 2010, the following amendment shall
apply:
 
ARTICLE 1 - BUSINESS COVERED is hereby deleted and replaced with the following:
 
This Agreement shall cover losses occurring during the term of this Agreement
under policies, contracts and/or binders of insurance (hereinafter “Policies”),
in force at the effective date hereof or issued or renewed with effective dates
during the term of this Agreement by or on behalf of the Company, subject to the
terms, conditions and limitations hereinafter set forth and classified by the
Company as Property and Casualty Business, including but not limited to
Homeowners and Condominium Owners Policies, written in the states of Florida and
South Carolina.
 
 
All other terms and conditions remain unchanged.
 
 
Signed in St Petersburg, Florida, this _____ day of __________, 2010.
 
 
For and on behalf of the Company:
 
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY

 

--------------------------------------------------------------------------------

 

 
ENDORSEMENT NO. 1
 
in respect of the
 
MULTIPLE LINE PER RISK
EXCESS OF LOSS REINSURANCE AGREEMENT
Effective June 1, 2010
 
between
 
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St Petersburg, Florida
 
and
 
________________________________________
 
(hereinafter referred to as the "Subscribing Reinsurer")
 
 
It is hereby understood and agreed that the MULTIPLE LINE PER RISK EXCESS OF
LOSS REINSURANCE AGREEMENT shall be amended in accordance with the provisions of
the attached Addendum No. 1, effective 12:01 a.m., Local Standard Time at the
location of the risk,
July 1, 2010.
 
 
All other terms and conditions remain unchanged.
 
 
IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Endorsement
to be executed by its duly authorized representative:
 
 
Signed in _______________, this _____ day of __________, 2010.
 
 
________________________________
[REINSURER]
 

 